—In consolidated proceedings to (1) invalidate the petition designating John M. Radway as a candidate in the Conservative Party primary election to be held on September 12, 1978 for the public office of Representative to the United States Congress from the 1st Congressional District and (2) validate said petition, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 15, 1978, which, after a hearing, inter alia, dismissed the proceeding to validate the said petition. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.